ICJ_090_OilPlatforms_IRN_USA_1996-12-16_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 16 DECEMBRE 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 16 DECEMBER 1996
Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 16 décembre 1996,
C.LJ. Recueil 1996, p. 902

Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Order of 16 December 1996,
I. C.J. Reports 1996, p. 902

 

N° de vente:
ISSN 0074-4441 Sales number 684

ISBN 92-1-070752-4

 

 

 
1996
16 décembre
Rôle général
n° 90

902

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1996

16 décembre 1996

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 79 de son
Règlement,

Vu la requête enregistrée au Greffe de la Cour le 2 novembre 1992, par
laquelle la République islamique d’Iran a introduit une instance contre
les Etats-Unis d'Amérique au sujet d’un différend

«a[yant] pour origine l’attaque et la destruction de trois installations
de production pétrolière offshore, propriété de la compagnie natio-
nale iranienne des pétroles et exploitées par elle à des fins commer-
ciales, par plusieurs navires de guerre de la marine des Etats-Unis,
les 19 octobre 1987 et 18 avril 1988, respectivement»,

Vu l’ordonnance en date du 4 décembre 1992, par laquelle le Président
de la Cour a notamment fixé au 30 novembre 1993 la date d’expiration
du délai pour le dépôt du contre-mémoire des Etats-Unis, et l’ordon-
nance en date du 3 juin 1993, par laquelle ce délai a été reporté au
16 décembre 1993,

Vu l'exception préliminaire, portant sur la compétence de la Cour pour
connaître de l’affaire, qui a été présentée par le Gouvernement des Etats-
Unis dans le délai fixé pour le dépôt du contre-mémoire, tel qu’ainsi pro-
roge;

Considérant que la Cour, par son arrét en date du 12 décembre 1996,
a dit qu’elle a compétence, sur la base du paragraphe 2 de l’article XXI

4
903 PLATES-FORMES PÉTROLIÈRES (ORDONNANCE 16 XII 96)

du traité d’amitié, de commerce et de droits consulaires du 15 août 1955,
pour connaître des demandes formulées par l’Iran au titre du para-
graphe 1 de l’article X dudit traité;

Considérant qu'aux fins de se renseigner auprès des Parties sur la suite
de la procédure le Président a reçu leurs agents le 12 décembre 1996;

Compte tenu de l’accord des Parties,

Fixe au 23 juin 1997 la date d’expiration du délai pour le dépôt du
contre-mémoire des Etats-Unis d'Amérique;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le seize décembre mil neuf cent quatre-vingt-seize, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d’Iran et au Gouvernement des Etats-Unis d’ Amérique.

Le Président,
(Signé) Mohammed BED;AOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
